

DUCOMMUN INCORPORATED


STOCK OPTION AGREEMENT




This stock option agreement is made as of [Date] (the “Effective Date”), between
Ducommun Incorporated, a Delaware corporation (the “Corporation”), and
[Executive] (“Option Holder”).


R E C I T A L S


This stock option agreement is pursuant to the 2013 Stock Incentive Plan (the
“Plan”). This stock option agreement DOES NOT represent an incentive stock
option as defined in Section 422A of the Internal Revenue Code. This stock
option agreement expires on [Date] (the “Expiration Date”).


A G R E E M E N T S


1.    Grant. The Corporation hereby grants to the Option Holder the right and
option to purchase, on the terms and conditions hereinafter set forth, all or
any part of an aggregate of [XXX] shares of the Common Stock at the purchase
price of $[XX.XX] per share, being 100% of the fair market value of the Common
Stock on the date the option is granted, exercisable from time to time in
accordance with the provisions of this Agreement until the close of business on
the Expiration Date.


2.    Definitions. Unless the context clearly indicates otherwise, and subject
to the terms and conditions of the Plan as the same may be amended from time to
time, the following terms, when used in this stock option agreement, shall have
the meanings set forth in this Section 2.


“Common Stock” shall mean the Common Stock, $.01 par value, of the Corporation
or such other class of shares or other securities as may be applicable pursuant
to the provisions of Section 7 of this stock option agreement.


“Subsidiary” shall mean a corporation or other form of business entity more than
50% of the voting shares of which is owned or controlled, directly or
indirectly, by the Corporation and which is designated by the Committee for
participation in the Plan by the key employees thereof.


“Committee” shall mean the Compensation Committee of the Board of Directors of
the Corporation, or if there is no such committee acting, the Board of Directors
of the Corporation.


3.    Conditions to Exercise. The Option Holder may not purchase any shares by
exercise of this option unless the Option Holder shall have remained in the
employ of the Corporation and/or a Subsidiary until at least [Date]. On and
after [Date], the Option Holder may purchase, by exercise of this option, an
aggregate of not more than one-fourth of the total number of shares subject to
this option. On and after [Date], the Option Holder may purchase, by exercise of
this option, an additional one-fourth of such total number of shares. On and
after [Date], the Option Holder may purchase, by exercise of this option, an
additional one-fourth of such total number of shares. On and after [Date], until
this option expires, the Option Holder may purchase, by exercise of this option,
all or any part of the shares subject to this option.     


4.    Exercise by the Option Holder. This option may be exercised solely by the
Option Holder, except as provided in Section 5 below in the event of the Option
Holder’s death.


5.    Termination. This option shall terminate if and when the Option Holder
shall cease to be an employee of the Corporation or a Subsidiary, except as
follows:


(a)    Death. If the Option Holder dies while employed by the Corporation or a
Subsidiary, or while this option was exercisable by him or her in accordance
with paragraph (b) or (c) below after his or her retirement, permanent
disability or the termination of his or her employment other than for cause,
this option may be exercised (for not more than the number of shares as to which
the Option Holder might have exercised this Option at the time of such death) by
the personal representative of the decedent or, by such person or persons as
shall have acquired the Option Holder’s rights under this option by will or by
the laws of descent and distribution at any time (i) prior to the Expiration
Date, in the event the Expiration Date is not more than one year following the
date of death, or (ii) within such one year, in the event that the Expiration
Date is more than one year following such date of death;


(b)    Retirement or Permanent Disability. If the Option Holder retires or
becomes permanently disabled, this option may be exercised (for not more than
the number of shares as to which the Option Holder might have exercised this
option on the date of his or her retirement or permanent disability) at any time
prior to the Expiration Date. As used herein, the term “retirement” shall mean
that, on the date on which the Option Holder terminates employment with the
Corporation or a Subsidiary, either (x) the Option Holder is sixty-five (65) or
more years of age, or (y) the combination of the Option Holder’s age plus years
of service equals not less than seventy (70). As used herein, the term
“permanent disability” shall mean the date on which the Option Holder has not
worked or been able to work due to physical or mental incapacity for a period of
one-hundred eighty (180) consecutive days.


(c)    Other Termination. If the employment of the Option Holder with the
Corporation or a Subsidiary is terminated for any reason other than by death,
permanent disability or retirement, this option may be exercised (for not more
than the number of shares as to which the Option Holder might have exercised
this option on the date on which his or her employment was terminated) at any
time (i) prior to the Expiration Date in the event the Expiration Date is not
more than three months following the date of such retirement or termination, or
(ii) within such three-month period, in the event that the Expiration Date is
more than three months following the date of such termination of employment;
provided, however, that if the Option Holder is dismissed for cause, of which
the Committee shall be the sole judge, this option shall terminate forthwith.
The Committee may determine that, for the purpose of the Plan, the Option Holder
while on a leave of absence will be considered as still in the employ of the
Corporation, provided that this option shall be exercisable during a leave of
absence only as to the number of shares as to which it was exercisable at the
commencement of such leave of absence.


6.    Method of Exercise. A person electing to exercise this option shall
deliver to the Secretary of the Corporation a written notice of such election
and of the number of shares such person has elected to purchase and shall at the
time of exercise tender the full purchase price of the shares such person has
elected to purchase. The purchase price for the shares may, at the election of
the Option Holder, be paid with previously issued shares of Common Stock of the
Company, or the deduction of shares of Common Stock to be issued in connection
with the exercise of this Option.
7.    Adjustments


(a)    If the outstanding shares of Common Stock of the Company are increased,
decreased, changed into or exchanged for a different number or kind of shares or
securities of the Company through recapitalization (other than the conversion of
convertible securities according to their terms), reclassification, stock
dividend, stock split or reverse stock split, an appropriate and proportionate
adjustment shall be made, or if the Company shall spin-off, spin-out or
otherwise distribute assets with respect to the outstanding shares of Common
Stock of the Company, an appropriate and proportionate adjustment may be made in
the discretion of the Committee, in (i) the maximum number and kind of shares as
to which options may be granted under the Plan, (ii) the number and kind of
shares subject to outstanding options, and (iii) the exercise price for each
share under outstanding options, without any change in the aggregate purchase
price or value applicable to the unexercised portion of the outstanding options.


(b)    In the event of the dissolution or liquidation of the Company, or upon
any merger, consolidation or reorganization of the Company with any other
corporations or entities as a result of which the Company is not the surviving
corporation, or upon the sale of all or substantially all of the assets of the
Company or the acquisition of more than 80% of the stock of the Company by
another corporation or entity, there shall be substituted for each of the shares
of Common Stock then subject to the Plan the number and kind of shares of stock,
securities or other assets which would have been issuable or payable in respect
of or in exchange for such Common Stock then subject to the Plan, as if the
optionee had been the owner of such shares as of the transaction date. Any
securities so substituted shall be subject to similar successive adjustments.


8.    No Right to Continued Employment. Nothing in the Plan, in this stock
option agreement or in any other instrument executed pursuant thereto shall
confer upon the Option Holder any right to continue in the employ of the
Corporation or any Subsidiary of the Corporation or shall interfere in any way
with the right of the Corporation or any such Subsidiary to at any time
terminate the employment of the Option Holder with or without cause.
9.    Legal Requirements. No shares issuable upon the exercise of this option
shall be issued or delivered unless and until, in the opinion of counsel for the
Corporation, all applicable requirements of federal and state law and of the
Securities and Exchange Commission pertaining to the issuance and sale of such
shares and any applicable listing requirements of any national securities
exchange on which shares of the same class are then listed, shall have been
fully complied with. In connection with any such issuance or transfer, the
person acquiring the shares shall, if requested by the Corporation, give
assurances satisfactory to counsel to the Corporation in respect of such matters
as the Corporation or any Subsidiary of the Corporation may deem desirable to
assure compliance with all applicable legal requirements.


10.    No Rights as a Shareholder. Neither the Option Holder nor any beneficiary
or other person claiming under or through the Option Holder shall have any
right, title or interest in or to any shares of Common Stock allocated or
reserved for the purpose of the Plan or subject to this Agreement except as to
such shares of Common Stock, if any, as shall have been issued or transferred to
such person.


11.    Withholding. The Corporation or any Subsidiary of the Corporation may
make such provisions as it may deem appropriate for the withholding of any taxes
which the Corporation or such Subsidiary determines it is required to withhold
in connection with this stock option agreement and the transactions contemplated
hereby, and the Corporation or any such Subsidiary may require the Option Holder
or other person exercising this Option to pay to the Corporation or such
Subsidiary in cash any amount or amounts which may be required to be paid as
withheld taxes in connection with any exercise of this Option or any other
transaction contemplated hereby as a condition to the exercise of this Option
and issuance of shares of the Common Stock, provided, however, that any amount
withheld for taxes in connection with any exercise of this Option may, at the
election of the Option Holder, be paid with previously issued shares of Common
Stock or the deduction of shares of Common Stock to be issued in connection with
the exercise of this Option.


12.    No Assignments. Neither this stock option agreement, nor this option nor
any other rights and privileges granted hereby shall be transferred, assigned,
pledged or hypothecated in any way, whether by operation of law of descent and
distribution. Upon any attempt to so transfer, assign, pledge, hypothecate or
otherwise dispose of this stock option agreement, this option or any other right
or privilege granted hereby contrary to the provisions hereof, this stock option
agreement, this option and all of such rights and privileges shall immediately
become null and void.


13.    Other Programs. Nothing contained in this stock option agreement shall
affect the right of the Option Holder to participate in and receive benefits
under and in accordance with the then current provisions of any pension,
insurance, profit-sharing or other employee benefit plan or program of the
Corporation or of any Subsidiary of the Corporation.
14.    The Plan. The option hereby granted is subject to, and the Corporation
and Option Holder agree to be bound by all of the terms and conditions of the
Plan as the same may be amended from time to time in accordance with the terms
thereof, but no such amendment may adversely affect the Option Holder’s rights
under this stock option agreement. Option Holder acknowledges receipt of a
complete copy of the Plan.


15.    Consideration. The consideration for the rights and benefits conferred on
Option Holder by this option are the services rendered by the Option Holder
after and not before the grant of this option.


16.    Applicable Law. This option has been granted as of the effective date set
forth above at Los Angeles, California, and the interpretation, performance and
enforcement of this Agreement shall be governed by the laws of the State of
California.




DUCOMMUN INCORPORATED






By: ____________________________________
Chief Executive Officer






By: ____________________________________
Secretary    






__________________________________
Option Holder












































